Name: 2006/942/EC: Council Decision of 18 July 2006 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Barbados, Belize, the Republic of Congo, the Republic of Fiji, the Republic of Guyana, the Republic of CÃ ´te d'Ivoire, Jamaica, the Republic of Kenya, the Republic of Madagascar, the Republic of Malawi, the Republic of Mauritius, the Republic of Mozambique, the Republic of Suriname, Saint Kitts and Nevis, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda, the Republic of Zambia and the Republic of Zimbabwe on the guaranteed prices for cane sugar for the 2005/2006 delivery period and of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of India on the guaranteed prices for cane sugar for the 2005/2006 delivery period
 Type: Decision
 Subject Matter: Asia and Oceania;  prices;  economic geography;  European construction;  beverages and sugar;  trade policy
 Date Published: 2006-12-16; 2007-08-01

 16.12.2006 EN Official Journal of the European Union L 358/51 COUNCIL DECISION of 18 July 2006 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Barbados, Belize, the Republic of Congo, the Republic of Fiji, the Republic of Guyana, the Republic of CÃ ´te d'Ivoire, Jamaica, the Republic of Kenya, the Republic of Madagascar, the Republic of Malawi, the Republic of Mauritius, the Republic of Mozambique, the Republic of Suriname, Saint Kitts and Nevis, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda, the Republic of Zambia and the Republic of Zimbabwe on the guaranteed prices for cane sugar for the 2005/2006 delivery period and of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of India on the guaranteed prices for cane sugar for the 2005/2006 delivery period (2006/942/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) Implementation of Protocol 3 on ACP Sugar attached to Annex V to the ACP-EC Partnership Agreement (1) and of the Agreement between the European Economic Community and the Republic of India on cane sugar (2) is carried out, in accordance with Article 1(2) of each, within the framework of the management of the common organisation of the sugar market. (2) It is appropriate to approve the Agreements in the form of an Exchange of Letters between the Community and, of the one part, the States referred to in the Protocol and, of the other part, the Republic of India on the guaranteed prices for cane sugar for the 2005/2006 delivery period, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the European Community and Barbados, Belize, the Republic of Congo, the Republic of Fiji, the Republic of Guyana, the Republic of CÃ ´te d'Ivoire, Jamaica, the Republic of Kenya, the Republic of Madagascar, the Republic of Malawi, the Republic of Mauritius, the Republic of Mozambique, the Republic of Suriname, Saint Kitts and Nevis, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda, the Republic of Zambia and the Republic of Zimbabwe on the guaranteed prices for cane sugar for the 2005/2006 delivery period and the Agreement in the form of an Exchange of Letters between the European Community and the Republic of India on the guaranteed prices for cane sugar for the 2005/2006 delivery period are hereby approved on behalf of the Community. The texts of the Agreements are set out in Annex I and Annex II to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreements referred to in Article 1 in order to bind the Community. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 18 July 2006. For the Council The President J. KORKEAOJA (1) OJ L 317, 15.12.2000, p. 3. Agreement as last amended by the Agreement signed in Luxembourg on 25 June 2005 (OJ L 209, 11.8.2005, p. 27). (2) OJ L 190, 23.7.1975, p. 35. ANNEX I AGREEMENT in the form of an Exchange of Letters between the European Community and Barbados, Belize, the Republic of Congo, the Republic of Fiji, the Republic of Guyana, the Republic of CÃ ´te d'Ivoire, Jamaica, the Republic of Kenya, the Republic of Madagascar, the Republic of Malawi, the Republic of Mauritius, the Republic of Mozambique, the Republic of Suriname, Saint Kitts and Nevis, the Kingdom of Swaziland, the United Republic of Tanzania, the Republic of Trinidad and Tobago, the Republic of Uganda, the Republic of Zambia and the Republic of Zimbabwe on the guaranteed prices for cane sugar for the 2005/2006 delivery period Brussels, 21 November 2006 Sir, The representatives of the ACP States referred to in Protocol 3 on ACP sugar attached to Annex V to the ACP-EC Partnership Agreement and of the Commission, acting on behalf of the European Community, have agreed, pursuant to the provisions of the said Protocol, on the following: For the delivery period 1 July 2005 to 30 June 2006, the guaranteed prices referred to in Article 5(4) of the Protocol shall, for the purpose of intervention within the terms of Article 6 of the Protocol, be: (a) for raw sugar: EUR 52,37 per 100 kilograms; (b) for white sugar: EUR 64,65 per 100 kilograms. These prices shall refer to sugar of standard quality as defined in Community legislation, unpacked, cif, free out of European ports of the Community. The introduction of these prices in no way prejudices the respective positions of the Contracting Parties in respect of the principles appertaining to the determination of the guaranteed prices. I should be obliged if you would acknowledge receipt of this letter and confirm that this letter and your reply constitute an Agreement between the Governments of the abovementioned ACP States and the Community. Please accept, Sir, the assurance of my highest consideration. On behalf of the Council of the European Union Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvÃ ­ For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vardu Az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-KomunitÃ Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Comunidade Europeia Za EurÃ ³pske spoloÃ enstvo Za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta FÃ ¶r Europeiska gemenskapens vÃ ¤gnar Brussels, 21 November 2006 Sir, I have the honour to acknowledge receipt of your letter of today which reads as follows: The representatives of the ACP States referred to in Protocol 3 on ACP sugar attached to Annex V to the ACP-EC Partnership Agreement and of the Commission, acting on behalf of the European Community, have agreed, pursuant to the provisions of the said Protocol, on the following: For the delivery period 1 July 2005 to 30 June 2006, the guaranteed prices referred to in Article 5(4) of the Protocol shall, for the purpose of intervention within the terms of Article 6 of the Protocol, be: (a) for raw sugar: EUR 52,37 per 100 kilograms; (b) for white sugar: EUR 64,65 per 100 kilograms. These prices shall refer to sugar of standard quality as defined in Community legislation, unpacked, cif, free out of European ports of the Community. The introduction of these prices in no way prejudices the respective positions of the Contracting Parties in respect of the principles appertaining to the determination of the guaranteed prices. I should be obliged if you would acknowledge receipt of this letter and confirm that this letter and your reply constitute an Agreement between the Governments of the abovementioned ACP States and the Community. I have the honour to confirm the agreement of the Governments of the ACP States referred to in this letter with the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Governments of the ACP States referred to in Protocol 3 For the Government of Barbados For the Government of Belize Pour le gouvernement de la RÃ ©publique du Congo For the Government of the Sovereign Democratic Republic of Fiji For the Government of the Cooperative Republic of Guyana Pour le gouvernement de la RÃ ©publique de CÃ ´te dIvoire For the Government of Jamaica For the Government of the Republic of Kenya Pour le gouvernement de la RÃ ©publique de Madagascar For the Government of the Republic of Malawi Pour le gouvernement de la RÃ ©publique de Maurice For the Government of the Republic of Mozambique For the Government of the Republic of Suriname For the Government of Saint Kitts and Nevis For the Government of the Kingdom of Swaziland For the Government of the United Republic of Tanzania For the Government of the Republic of Trinidad and Tobago For the Government of the Republic of Uganda For the Government of the Republic of Zambia For the Government of the Republic of Zimbabwe ANNEX II AGREEMENT in the form of an Exchange of Letters between the European Community and the Republic of India on the guaranteed prices for cane sugar for the 2005/2006 delivery period Brussels, 27 October 2006 Sir, The Representatives of India and of the Commission, acting on behalf of the European Community, have agreed, within the framework of the negotiations provided for in Article 5(4) of the Agreement between the European Community and the Republic of India on cane sugar, on the following: For the delivery period 1 July 2005 to 30 June 2006, the guaranteed prices referred to in Article 5(4) of the Agreement shall, for the purpose of intervention within the terms of Article 6 of the Agreement, be: (a) for raw sugar: EUR 52,37 per 100 kilograms; (b) for white sugar: EUR 64,65 per 100 kilograms. These prices shall refer to sugar of standard quality as defined in Community legislation, unpacked, cif, free out of European ports of the Community. The introduction of these prices in no way prejudices the respective positions of the Contracting Parties in respect of the principles appertaining to the determination of the guaranteed prices. I should be obliged if you would acknowledge receipt of this letter and confirm that this letter and your reply constitute an Agreement between your Government and the Community. Please accept, Sir, the assurance of my highest consideration. On behalf of the Council of the European Union Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvÃ ­ For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± On behalf of the European Community Au nom de la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vardu Az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-KomunitÃ Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Comunidade Europeia Za EurÃ ³pske spoloÃ enstvo Za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta PÃ ¥ Europeiska gemenskapens vÃ ¤gnar Brussels, 27 October 2006 Sir, I have the honour to acknowledge receipt of your letter of today which reads as follows: The Representatives of India and of the Commission, acting on behalf of the European Community, have agreed, within the framework of the negotiations provided for in Article 5(4) of the Agreement between the European Community and the Republic of India on cane sugar, on the following: For the delivery period 1 July 2005 to 30 June 2006, the guaranteed prices referred to in Article 5(4) of the Agreement shall, for the purpose of intervention within the terms of Article 6 of the Agreement, be: (a) for raw sugar: EUR 52,37 per 100 kilograms; (b) for white sugar: EUR 64,65 per 100 kilograms. These prices shall refer to sugar of standard quality as defined in Community legislation, unpacked, cif, free out of European ports of the Community. The introduction of these prices in no way prejudices the respective positions of the Contracting Parties in respect of the principles appertaining to the determination of the guaranteed prices. I should be obliged if you would acknowledge receipt of this letter and confirm that this letter and your reply constitute an Agreement between your Government and the Community. I have the honour to confirm the agreement of my Government with the foregoing. Please accept, Sir, the assurance of my highest consideration. For the Government of the Republic of India For the Government of the Republic of India Por el Gobierno de la RepÃ ºblica de la India Za vlÃ ¡du IndickÃ © republiky For regeringen for Republikken Indien FÃ ¼r die Regierung der Republik Indien India Vabariigi valitsuse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã ºÃ Ã ²Ã ­Ã Ã ½Ã ·Ã Ã · Ã Ã ·Ã  Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ±Ã  Ã Ã ·Ã  ÃÃ ½Ã ´Ã ¹Ã ¬Ã  Au nom du gouvernement de la RÃ ©publique de l'Inde Per il governo della Repubblica dell'India Indijas Republikas valdÃ «bas vÃ rdÃ  Indijos Respublikos VyriausybÃ s vardu Az Indiai KÃ ¶ztÃ ¡rsasÃ ¡g kormÃ ¡nya rÃ ©szÃ ©rÃ l GÃ §all-Gvern tar-Repubblika ta' l-Indja Voor de Regering van de Republiek India W imieniu RzÃ du Republiki Indii Pelo Governo da RepÃ ºblica da Ã ndia Za vlÃ ¡du Indickej republiky Za Vlado Republike Indije Intian tasavallan hallituksen puolesta PÃ ¥ Republiken Indiens regerings vÃ ¤gnar